NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CLARK COUNTY BANCORPORATION,                    No.    19-35097

                Plaintiff-Appellant,            D.C. Nos.    3:14-cv-05816-BHS
                                                             3:14-cv-05852-BHS
 v.

FEDERAL DEPOSIT INSURANCE                       MEMORANDUM*
CORPORATION, as Receiver for Bank of
Clark County,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                        Argued and Submitted May 5, 2021
                               Seattle, Washington

Before: BOGGS,** TASHIMA, and MURGUIA, Circuit Judges.

      Plaintiff-Appellant Clark County Bancorporation (“CCB”) appeals the district

court’s grant of Defendant-Appellee Federal Deposit Insurance Corporation as

Receiver for Bank of Clark County’s (“FDIC”) motion to dismiss or, in the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
alternative, motion for summary judgment. The parties are familiar with the facts,

so we do not recite them here. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm the district court’s dismissal, “albeit on different grounds.” See Isabel v.

Reagan, 987 F.3d 1220, 1225–26 (9th Cir. 2021).

       CCB initially sued the FDIC in its capacity as receiver, along with several

other federal entities and officials, in the United States District Court for the District

of Columbia (“D.C. court”). See Clark Cnty. Bancorporation v. U.S. Dep’t of

Treasury, No. 13–632 (JEB), 2014 WL 5140004 (D.D.C. Sept. 19, 2014). The D.C.

court determined that CCB had failed to exhaust its administrative remedies under

the Financial Institutions Reform, Recovery, and Enforcement Act of 1989

(“FIRREA”) with respect to its challenge to the “FDIC-Receiver’s actions regarding

the tax refunds at issue.” Id. at *13; see 12 U.S.C. § 1821(d). Because CCB “did

not timely file claims for refunds . . . through FIRREA’s required administrative

process,” the D.C. court dismissed the claims against the FDIC. Clark Cnty.

Bancorporation, 2014 WL 5140004 at *15. CCB did not appeal the D.C. court’s

judgment of dismissal.

      The D.C. court’s determination that CCB failed to timely exhaust its

administrative remedies is entitled to preclusive effect here.          See Deutsch v.

Flannery, 823 F.2d 1361, 1364 (9th Cir. 1987) (“It matters not that the prior action

resulted in a dismissal without prejudice, so long as the determination being


                                            2
accorded preclusive effect was essential to the dismissal.”). Once the D.C. court

determined that it lacked subject matter jurisdiction because CCB failed to timely

file a claim with the FDIC, neither CCB’s nor the FDIC’s subsequent actions re-

created subject matter jurisdiction over the same tax-refund claims.              See

Intercontinental Travel Mktg., Inc. v. FDIC, 45 F.3d 1278, 1286 (9th Cir. 1994)

(explaining that waiver and estoppel doctrines do not apply to subject matter

jurisdiction). Therefore, the district court did not err by granting the FDIC’s motion

to dismiss.1

      AFFIRMED.




1
  Plaintiff-Appellant CCB’s motions to take judicial notice (Doc. 15 and Doc. 31)
and motion to supplement the record on appeal (Doc. 30) are denied as moot. The
substance of these motions pertains to the merits of the tax-refund ownership
question, which we do not reach here.

                                          3